               Case 2:20-cv-00668-JCC Document 14 Filed 03/26/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ROBERT PETERSON, an individual,                     CASE NO. C20-0668-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12    BERKLEY NORTH PACIFIC, dba
      CONTINENTAL WESTERN INSURANCE
13    COMPANY,
14                           Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulation and order of dismissal with
19   prejudice (Dkt. No. 13). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be
20   dismissed without a court order if there is a “stipulation of dismissal signed by all parties who
21   have appeared.” Here, all parties that have appeared stipulate that this action shall be dismissed
22   with prejudice and without attorneys’ fees and costs to any party. (Dkt No. 13.) Thus, under
23   Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing. All claims in this
24   action are DISMISSED with prejudice and without an award of attorneys’ fees or costs to any
25   party. The Clerk is directed to CLOSE this case.
26   //

     MINUTE ORDER
     C20-0668-JCC
     PAGE - 1
            Case 2:20-cv-00668-JCC Document 14 Filed 03/26/21 Page 2 of 2




 1        DATED this 26th day of March 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0668-JCC
     PAGE - 2
